498 F. Supp. 2d 149 (2007)
Jibril IBRAHIM, Plaintiff,
v.
DISTRICT OF COLUMBIA, et al, Defendants.
No. CIV.00 2118 RJL.
United States District Court, District of Columbia.
July 27, 2007.
Jibril L. Ibrahim, Terre Haute, IN, Pro se.
David A. Hyden, DC Office of Corporation Counsel, Washington, DC, Christopher Garrett Hill, Office of the Attorney General/VA, Richmond, VA, for Defendants.

MEMORANDUM OPINION
LEON, District Judge.
On December 9, 2005, our Circuit Court remanded the above captioned matter to this Court to: (1) review the record and determine whether defendants Spectrum Medical Services and Joann McCarthy were served with process; and (2) clarify whether the Court disposed of Mr. Ibrahim's claims against these defendants. Having reviewed the record and its earlier opinion, the Court can now report that neither Spectrum nor Ms. McCarthy appears to have been served, but that in any event, this Court dismissed the claims against both defendants.

ANALYSIS
As to the Circuit Court's first question, On January 16, 2002, plaintiff filed a motion to perfect service on "all officials, employees, or contractors at the Sussex II State Prison in Waverly, Virginia." (See Civil No. 00-2118, Docket No. 8.) On March 11, 2002, Judge Oberdorfer ordered the Clerk of the Court to "mail a copy of the complaint to the Sussex II State Prison and the Virginia Department of Corrections," but made no specific order to mail a copy of the complaint to Spectrum or McCarthy. Id. Throughout the subsequent docket entries, there are no appearances made, nor documents filed by Spectrum or McCarthy. In fact, neither Spectrum nor McCarthy are listed as parties in the "Statement of Points and Authorities in Support of the Virginia Defendant's *150 Motion to Dismiss." (See Docket No. 15.)
Thus, regardless of whether Judge Oberdorfer's Order on March 11, 2002 was an instruction to the Clerk of the Court to mail a copy of the complaint to Spectrum and McCarthy, there is no evidence of service of process as to these defendants. Moreover, Spectrum and McCarthy's failure to join the other defendants' motion to dismiss suggests that these two defendants were unaware of this proceeding. Accordingly, the Court concludes that these defendants were not served with process.
As to our Circuit Court's second question, on August 17, 2004, this Court dismissed plaintiffs claims against the "Virginia Defendants," a group of ten defendants including Spectrum and McCarthy, for lack of subject matter and personal jurisdiction. Ibrahim v. District of Columbia, 357 F. Supp. 2d 187, 189 (D.D.C.2004). Throughout the opinion, this Court made no distinction between Spectrum, McCarthy or other "Virginia Defendants" and, in fact, specifically listed Spectrum and McCarthy as members of those defendants collectively referred to as "Virginia Defendants." Id. at 189 n. 1. Moreover, the Court included the claim against Spectrum among plaintiffs claims against the other defendants. Id. at 191. Accordingly, this Court's August 18, 2004, Memorandum Opinion disposed of appellant's claims against Spectrum Medical Services and Joann McCarthy regardless of any deficiency in the service of process as to either one.